ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: On August 10, 1999, the respondent was found guilty of theft, a class D felony, based on his having shoplifted items from a department store. On September 8, 1999, the sentencing court entered judgment of conviction against the respondent for theft as a class A misde*1245meanor pursuant to the alternative misdemeanor sentencing provisions of I.C. 35-50-2-7(b).
Violations: The respondent violated Ind. Professional Conduct Rule 8.4(b), which prohibits a lawyer from committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects. He also violated Prof.Cond.R. 8.4(c), which prohibits a lawyer from engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation.
Discipline: Twelve (12) month suspension from the practice of law in this state, beginning January 27, 2000, the date of his pendente lite suspension, after which any reinstatement to the practice of law in this state is conditioned upon his successful petition before this Court.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.